NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELEAZAR AGUIRRE-BOLIVAR,                        No.    19-70835

                Petitioner,                     Agency No. A076-662-346

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Eleazar Aguirre-Bolivar, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014).

We dismiss in part and deny in part the petition for review.

         We lack jurisdiction to consider Aguirre-Bolivar’s contentions regarding

political opinion and his religion claim that he did not raise to the agency. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction

to review claims not presented to the agency); Zara v. Ashcroft, 383 F.3d 927, 931

(9th Cir. 2004) (the BIA’s use of the streamlined summary affirmance procedure

does not eliminate the exhaustion requirement).

         Substantial evidence supports the agency’s determination that Aguirre-

Bolivar failed to establish that the harm he suffered in Mexico was on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

alien’s desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”).

Substantial evidence also supports the agency’s determination that Aguirre-Bolivar

failed to establish a clear probability of future persecution in Mexico. See Tamang

v. Holder, 598 F.3d 1083, 1094-95 (9th Cir. 2010) (fear of future persecution was

not objectively reasonable). Thus, Aguirre-Bolivar’s withholding of removal claim

fails.

         In light of this disposition, we need not reach Aguirre-Bolivar’s remaining

contentions regarding his withholding of removal claim. See Simeonov v. Ashcroft,


                                           2                                   19-70835
371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required to decide

issues unnecessary to the results they reach).

      Substantial evidence supports the agency’s denial of CAT relief because

Aguirre-Bolivar failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   19-70835